United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-3007
                                 ___________

Belinda Ann Stevenson, filed as Queen *
Belinda Ann Stevenson, Miss Universe, *
                                       *
              Appellant,               *
                                       *
Children’s Ministries,                 *
                                       *
              Petitioner,              *
                                       *
       v.                              *
                                       *
Cynthia Helmers Kemp, Miss Sibley,     *
Iowa; Susan, Miss Iowa-Sioux City;     *
Jacqueline Jorgenson, Miss Iowa-       *   Appeal from the United
Carroll; Julie Richardson, Miss        *   States District Court for the
Minnesota-Minneapolis; Ann             *   Southern District of Iowa.
Stevenson Ferguson, France and New     *
York; Justin Hayward, London,          *      [UNPUBLISHED]
England and New York; Lawrence         *
Vernon; Marcia Zach; City of Sheldon, *
IA; City of Sibley, IA; City of Sioux  *
City, IA; Diana Spence, Princess,      *
London, England; Leonardo DiCaprio, *
New York; Iowa 1998 Governor           *
Candidates; 1996 Presidential Election *
Nominees; Donald Trump Incorporate; *
Pageant Candidates, New York;          *
Shawntel Smith, also known as Susan    *
Smith; Unknown Respondents;            *
Deborah Schuster, Miss Iowa-Des        *
Moines,                                *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: March 7, 2001
                              Filed: March 20, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Belinda Ann Stevenson appeals following the district court’s1 June 15, 2000
denial of her motion to reopen her case. Having carefully reviewed the record and
Stevenson’s submissions, we conclude the district court did not abuse its discretion in
denying the motion. See Fed. R. Civ. P. 60(b); Sanders v. Clemco Indus., 862 F.2d
161, 169 & n.14 (8th Cir. 1988). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CHARLES R. WOLLE, United States District Judge for
the Southern District of Iowa.
                                          -2-